We all agree that the votes cast for the defendant Burhans for the office of regent of the University of Michigan while he was a member of the State Senate are void, but we do not agree on the result of such holding.
Mr. Justice WIEST holds that the ouster of the defendant creates a vacancy in the office of regent because of 1 Comp. Laws 1929, § 3350 (Stat. Ann. § 6.693), and that the vacancy under the provision of article 11, § 3, of the Constitution, shall be filled by appointment of the governor. This same provision is found in article 13, § 6, of the Constitution of 1850, and the statute upon which Mr. Justice WIEST relies has remained unchanged since it was amended by Act No. 172, Pub. Acts 1851. Relator Cook's information is based upon the quo warranto statutes, 3 Comp. Laws 1929, § 15271 et seq. (Stat. Ann. § 27.2315 et seq.). Many decisions of this court have been based upon the use of this procedure, among these being People, exrel. Falkenbury, v. Miles, 2 Mich. 348, decided in 1852, andPeople, ex *Page 116 rel. Wagenseil, v. Stephenson, 98 Mich. 218, decided in 1893. In the Falkenbury Case Mr. Justice DOUGLASS said:
"In a State like ours, where public officers are nearly all elective, and where public opinion must usually be an effective check upon all usurpations of office without some pretences of right, founded upon the suffrages of the people, it is obvious that the question most frequently to be tried on informations like the present, will be whether the defendant received a majority of the votes cast at an election. If he did not, some one else must have received it. In such cases, and in others of like character, it is apparent that the right of some other person is necessarily involved in the issue between the people and the defendant, and being so involved, the statute permits the Court, when justice so requires, to adjudicate upon it. The averment in question seems designed merely to furnish some foundation in the record for this judgment.
"It is not traversable by the defendant, for it is no concern of his who is entitled to the office if he is not. Of course it is not admitted by his omission to traverse it. There is no need that it should be special, because no issue can be formed upon it. The defendant is required to set forth the facts which constitute his own title specifically by plea. An issue of law or fact must generally be formed by the replication to this plea. This is the issue to be determined. If it is determined against the defendant, and if it is a necessary inference from this judgment and the facts upon which it is based, that the person alleged to be entitled to the office the defendant has usurped, in law and in fact is so, the Courts are authorized, from considerations of public policy quite apparent, to affirm his right by a direct adjudication."
  In the Wagenseil Case Mr. Justice MONTGOMERY said: *Page 117
"Upon a judgment of amotion from office, the party amoved is divested of all official authority; and excluded from office, so long as the judgment remains in force. High, Extraordinary Remedies, § 756. And, when judgment is rendered in favor of a relator, he needs no writ to invest him with the office. Under How. Stat. § 8639, he is entitled to take upon himself the execution of the office. Can this right be defeated or suspended by suing out a writ of error and giving a bond to stay execution? The statute (sections 8679, 8681) provides for a stay of execution by suing out a writ of error, but does not authorize a suspension of a judgment which requires no aid from process to give it effect. The practical result of permitting such a writ to suspend the judgment in quo warranto cases would in many cases be to defeat the relator of his remedy wholly. Such a construction is not to be indulged, except it be imperatively required by the terms, which we think is not the case here. This precise question was determined by the Court in the October term of 1886, in the unreported case of Emmons v. Board of Supervisors. See, also,Welch v. Cook, 7 How. Pr. (N.Y.) 282."
I am unable to see how we can consider an information filed under the quo warranto statutes and then deprive the relator of the benefit of those statutes.
Sections 15274-15276, 3 Comp. Laws 1929 (Stat. Ann. §§ 27.2318-27.2320), read as follows:
"SEC. 4. Whenever any such information shall be filed against any person for usurping any office, the attorney general, in addition to the other matters required to be set forth in the information, may also set forth therein the name of the person rightfully entitled to such office, with an averment of his right thereto. *Page 118 
"SEC. 5. In every such case judgment shall be rendered upon the right of the defendant, and also upon the right of the party so entitled; or only upon the right of the defendant, as justice shall require.
"SEC. 6. If judgment be rendered upon the right of the person so averred to be entitled, and the same be in favor of such person, he shall be entitled, after taking the oath of office, and executing any official bond which may be required by law, to take upon him the execution of the office; and it shall be his duty, immediately thereafter, to demand of the defendant in such information, all the books and papers in his custody or within his power, belonging to such office."
We are required under these statutes, in the light of the averment of the information, to render judgment upon the right of defendant, and also upon the right of the relator, or only upon the right of the defendant "as justice shall require." It does not seem to be justice to deny the relator the right to a judgment if the votes cast for Senator Burhans are void. In the light of section 6 and the facts as stated by Mr. Justice WIEST, the relator is entitled, "after taking the oath of office, and executing any official bond which may be required by law," to take upon himself the execution of the office of regent.
Mr. Connable received the highest number of countable votes and was duly elected. Relator Cook received the next highest number of countable votes and was also elected. The vacancy statute was obviously intended to cover a situation where no one other then the usurper has a claim to the office; and, unless the quo warranto statutes can be fully applied, I know of no other procedure whereby one lawfully elected to an office can gain possession of that office. We should not apply a portion of one statute, which has remained on the books for almost *Page 119 
100 years, and then utterly disregard its remaining provisions and apply those of another statute, even though of equal age and respect. Both of these statutes were on the books when the Constitution of 1850 was adopted and when Mr. Justice DOUGLASS wrote the Falkenbury Opinion in 1852.
This is not a case of mere ineligibility to an office but one where the Constitution provides that all votes cast for one who is a member of the legislature were void. In point of law, defendant received no votes for the office which may be considered for any purpose. The ouster of defendant does not create a vacancy but only removes a usurper who has kept relator out of office.
In a democracy there is no higher authority by which a civil officer can receive an election or appointment than by the exercise of the elective franchise by qualified electors. This court said in Fyfe v. Kent County Clerk, 149 Mich. 349, cited in the opinion of Mr. Justice WIEST, that the terms "election" and "appointment" are synonymous. See, also, McPherson v.Blacker, 146 U.S. 1 (13 Sup. Ct. 3, 36 L.Ed. 869).
Connable and relator had the highest number of valid votes that could be counted for the office of regents of the University of Michigan and were duly elected. To hold otherwise, by declaring that a vacancy exists by reason of certain statutory provisions, is a clear attempt to circumvent the express provisions of the Constitution and, in effect, nullify its clear mandate.
No department of the State government, executive, legislative or judicial, has authority to disregard the letter or spirit of the Constitution.
Article 16, § 5, of the present Constitution, quoted by Mr. Justice WIEST, is not applicable to the instant case because article 5, § 7, is controlling. *Page 120 
It should therefore be determined that relator is entitled to the office of regent of the University of Michigan by virtue of the 1941 general election, upon compliance with the provisions of 3 Comp. Laws 1929, § 15276 (Stat. Ann. § 27.2320).
A judgment should issue ousting defendant from the office of regent and entitling relator to that office upon his compliance with the statute. It should be so ordered.
STARR, J., concurred with CHANDLER, C.J.